ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_03_EN.txt.                                                                           276




            SEPARATE OPINION OF JUDGE RANJEVA

[Translation]
                          THE DUTY TO PREVENT

  Duty to prevent — Erga omnes obligation based on international solidarity
— Enduring duty of vigilance and co-operation applying to all States parties —
International responsibility of States for omission — Concerted diplomatic
action.

   1. In law, international responsibility for omission is recognized in
order to safeguard the fundamental interests of the international commu-
nity. Stipulating the obligation to prevent is part of an approach to inter-
national legal relations based on international or even global solidarity.
This approach thus adds a new international legal relations dimension to
the interpretation of legal relations. In paragraph 430, the Judgment
describes the content of the obligation to prevent as one of means and
not one of result as such, inasmuch as there is no guarantee of success. If
the State party has the discretionary power to act as it deems most appro-
priate, the question is whether it is free to act or not to act as regards the
duty to prevent laid down by the 1948 Convention, as opposed to the
rules of general international law. Exceptionally, the State party is obliged
to act and, in this case, passivity or indifference constitutes a breach of
the obligation to prevent genocide. The silence of the Convention on the
conditions for fulfilling that obligation confers on the State party the
power to draw whatever conclusions it sees fit from the facts constituting
the dispute. Yet the question is whether the failure to act can be regarded
as a legitimate option under the treaty law concerned.



   2. The 1948 Convention makes it an obligation on States parties to
prevent the crime of genocide (see Judgment, para. 166). At the time, that
stipulation in the Convention updated the requirements of positive inter-
national law in line with the requirements of universal morality and was
justified by the universal nature of the jurisdictional mission : the univer-
sal conscience was directly challenged by the problems of breaches of the
1948 Convention at a time when most of the major players in world
affairs were present at the scene of the catastrophe. Further, one aspect
of that obligation appears to have been overlooked : the enduring nature
of this duty, unlike that of the duty to punish ; vigilance, exercised with
discernment, must be constant, with a greater degree of interest if not of
curiosity required during political or humanitarian crises. The Court had
to point out, in the present case, that the duty to prevent applies to all the

                                                                          237

        APPLICATION OF GENOCIDE CONVENTION (SEP. OP. RANJEVA)             277

States parties to the Convention. However, the content of this obligation
must in reality be interpreted according to the particular situation of each
State concerned. The Court’s restriction of its analysis to the legal obli-
gations of the Parties in the current proceedings alone cannot be inter-
preted as in some way qualifying or rendering extraneous the duty to
prevent the crime of genocide contracted by the international community
as a whole.
   3. The account of the preparatory work for the 1948 Convention
(Judgment, para. 164) shows that the attention of those involved was
focused more on the obligation to punish the crime of genocide than on
that to prevent it. This is explained by the historical and political circum-
stances obtaining immediately before and after the Second World War.
In the general framework of international instruments in the immediate
post-war period, the duty to prevent was essentially covered by the dec-
laration of the rights and duties of States (A/RES/177 and A/RES/178
(II)). The present Judgment puts an end to any disputes of an ideological
rather than a legal nature : the duty to prevent falls within the rules of
positive law (Judgment, para. 165). Having asserted that principle, estab-
lishing its content is nonetheless no easy matter. The awkwardness of the
description in paragraph 430 of the Judgment shows the difficulty of
charting the features of this obligation.
   4. The Judgment examines the failures in the duty to prevent the crime
of genocide in terms of “due diligence” as regards the conduct and acts
attributable to one State in particular ; mutatis mutandis, the Court has
analysed the alleged failures by studying individual conduct. From the
standpoint of treaty responsibility in bilateral relations, a method of this
kind is easily justified. On reflection, it might be queried whether such an
approach is adequate to cover the whole range of duty relations under
the 1948 Convention with respect to vigilance in a multilateral setting
and, moreover, when dealing with the supreme international crime of
genocide. If the international solidarity which underlies the duty to pre-
vent genocide is to be ensured, it is hard to see the conventional obliga-
tion of this instrument as a series of bilateral relations between the States
parties ; the Convention would fail to meet its objective if it gave rise to a
group which lacked a common understanding of the rules to be applied.
This may explain why the duties established by the Convention have been
characterized as erga omnes obligations “even without any conventional
obligation” (Reservations to the Convention on the Prevention and Pun-
ishment of the Crime of Genocide, Advisory Opinion, I.C.J. Reports 1951,
p. 23). The binding nature of the obligation does not arise from the indi-
vidual commitment of the State, but from the value attributed to that
duty by the law.


  5. The 1948 Convention undoubtedly represents a legal advance in
two respects. First, it specifies an undertaking to prevent the crime of
genocide, establishing the scope of States’ discretionary powers through

                                                                          238

        APPLICATION OF GENOCIDE CONVENTION (SEP. OP. RANJEVA)              278

the legal definition in Article II of acts that constitute genocide. Secondly,
it creates an obligation of result in Article V, where it prescribes the legis-
lation necessary to give effect to the Convention. But the initial under-
taking raises difficulties in that the existence of certain acts set out in
Article II creates a duty to take action. Likewise, seeking to categorize
acts as those referred to in Article II is a delicate task to perform, since it
involves a subjective and pejorative appraisal of the conduct of the State
to which the acts are attributed, when the issue of genocide is a matter for
multilateral co-operation. There is a great temptation to endorse, without
discernment, the ethnic presuppositions that form the basis for consti-
tuting a State. In law, one consequence is clear : States may no longer
neglect to gather data and information to account for their decisions
where such acts are in issue. For practical reasons, this conclusion is
inescapable. The undertaking of a State party is sanctioned by its
treaty responsibility, in the sense that each State has had to anticipate the
extent of its commitment and also the legal consequences that it would
have to face in the event of default. We must not allow these expecta-
tions to be undermined by subjective and artificial categorization by
third parties of the acts referred to in Article II, when all the Contracting
Parties are subject to the same terms of the Convention.



   6. For these reasons, however, one must humbly acknowledge the dif-
ficulties encountered by judges in gauging the reality of the threat or risk
of genocide when an assessment is required. But the fact remains that
such an assessment lies within the competence of each State party. Apart
from recalling the obligation under general international law not to inter-
fere in the internal affairs of States, the evaluation of the risks of geno-
cide, in disputes before the International Court of Justice, essentially
derives from the assessment produced by increasingly concerted diplo-
matic action. That is the purpose of the provisions of Article VIII and the
diplomatic approach, thus illustrating the content of the duty to prevent.
Judicial monitoring of the categorization of the acts entails the risk that
judges may be led to substitute their analysis for that of the State authori-
ties responsible for international relations.


                                           (Signed) Raymond RANJEVA.




                                                                           239

